         Case 3:18-cv-01477-JR        Document 141        Filed 08/10/21   Page 1 of 6




AMY JOSEPH PEDERSEN, OSB No. 853958
amy.joseph.pedersen@stoel.com
KENNON SCOTT, OSB No. 144280
kennon.scott@stoel.com
STOEL RIVES LLP
760 SW Ninth Avenue, Suite 300
Portland, OR 97205
Tel: (503) 224-3380
Fax: (503) 220-2480

Daniel Prince, Cal. SB# 237112 (pro hac vice)
danielprince@paulhastings.com
Zach P. Hutton, Cal. SB#234737 (pro hac vice)
zachhutton@paulhastings.com
Felicia A. Davis, Cal. SB# 266523 (pro hac vice)
feliciadavis@paulhastings.com
PAUL HASTINGS LLP
515 South Flower Street, 25th Floor
Los Angeles, CA 90071
Tel: (213) 683-6000
Fax: (213) 627-0705

Attorneys for Defendant NIKE, INC.
[Additional counsel of record listed on signature page]




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


 KELLY CAHILL, SARA JOHNSTON,                      Case No.: 3:18-cv-01477-JR
 LINDSAY ELIZABETH, and HEATHER
 HENDER, individually and on behalf of
 others similarly situated,                        PARTIES’ JOINT STIPULATION AND
                                                   [PROPOSED] ORDER REGARDING
                               Plaintiffs,         REVISED LITIGATION DEADLINES

         v.

 NIKE, INC., an Oregon Corporation,

                               Defendant.



Page 1        -   PARTIES’ JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
                  REVISED LITIGATION DEADLINES
          Case 3:18-cv-01477-JR         Document 141         Filed 08/10/21    Page 2 of 6




         Plaintiffs Kelly Cahill, et al. (“Plaintiffs”) and Nike, Inc. (“Nike” or “Defendant”)

(collectively, the “Parties”), through their respective counsel, hereby present the following

stipulated and agreed-upon revised litigation deadlines and request that the Court enter an order

regarding the same. The Parties have a good faith basis for submitting this request, which

extends the remaining litigation deadlines by three weeks to account for the date Plaintiffs

submitted to Nike a corrected report for one of their experts and several related corrected backup

data files. This request is not brought for purposes of delay and will not result in any prejudice

to the Parties or to the Court.

                     STIPULATED REVISED LITIGATION DEADLINES

         The Parties hereby stipulate and agree and request the Court order the following revised

litigation deadlines (the prior dates are provided in the first column for ease of reference):

                Litigation Deadline                Previous Deadline       Proposed New Deadline

 Nike to conduct expert discovery                 7/16/21-9/9/21         8/6/21-9/30/21
 Nike’s Expert Reports Due                        9/10/21                10/1/21
 Plaintiffs to conduct expert discovery           9/11/21-11/4/21        10/2/21-11/25/21
 Plaintiffs’ Expert Reply Reports Due             11/5/21                11/29/21
 Motion for Class Certification                   12/17/21               1/10/22
 Opposition to Class Certification                3/4/22                 3/25/22
 Reply to Class Certification                     4/18/22                5/9/22

         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

   Dated: August 9, 2021
                                               /s/ James Kan
                                             Laura L. Ho (admitted pro hac vice)
                                             lho@gbdhlegal.com
                                             Barry Goldstein, Of Counsel (admitted pro hac
                                             vice)
                                             bgoldstein@gbdhlegal.com
                                             James Kan (admitted pro hac vice)
                                             jkan@gbdhlegal.com
                                             Byron Goldstein (admitted pro hac vice)

Page 2      -    PARTIES’ JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
                 REVISED LITIGATION DEADLINES
         Case 3:18-cv-01477-JR   Document 141      Filed 08/10/21     Page 3 of 6




                                    brgoldstein@gbdhlegal.com
                                    Katharine L. Fisher (admitted pro hac vice)
                                    kfisher@gbdhlegal.com
                                    Mengfei Sun (admitted pro hac vice)
                                    msun@gbdhlegal.com
                                    GOLDSTEIN, BORGEN, DARDARIAN & HO
                                    155 Grand Avenue, Suite 900
                                    Oakland, CA 94612
                                    Telephone: (510) 763-9800 ǀ Fax: (510) 835-1417

                                    Laura Salerno Owens, OSB #076230
                                    LauraSalerno@MarkowitzHerbold.com
                                    David B. Markowitz, OSB #742046
                                    DavidMarkowitz@MarkowitzHerbold.com
                                    Harry B. Wilson, OSB #077214
                                    HarryWilson@MarkowitzHerbold.com
                                    Anna M. Joyce, OSB #013112
                                    AnnaJoyce@MarkowitzHerbold.com
                                    Chad A. Naso, OSB #150310
                                    ChadNaso@MarkowitzHerbold.com
                                    Kathryn P. Roberts OSB #064854
                                    KathrynRoberts@MarkowitzHerbold.com
                                    MARKOWITZ HERBOLD PC
                                    1455 SW Broadway, Suite 1900
                                    Portland, OR 97201
                                    Telephone: (503) 295-3085
                                    Fax: (503) 323-9105

                                    Craig Ackerman (admitted pro hac vice)
                                    cja@ackermanntilajef.com
                                    Brian W. Denlinger (admitted pro hac vice)
                                    bd@ackermanntilajef.com
                                    ACKERMANN & TILAJEF PC
                                    1180 S Beverly Drive, Suite 610
                                    Los Angeles, CA 90035
                                    Tel: (310) 277-0614
                                    Fax: (310) 277-0635


                                    India Lin Bodien (admitted pro hac vice)
                                    india@indialinbodienlaw.com
                                    INDIA LIN BODIEN LAW
                                    2522 North Proctor Street, #387
                                    Tacoma, WA 98406-5338
                                    Tel: (253) 503-1672
                                    Fax: (253) 276-0081

                                    Attorneys for Plaintiffs, Opt-In Plaintiffs,and the
                                    Putative Class




Page 3    -   PARTIES’ JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
              REVISED LITIGATION DEADLINES
         Case 3:18-cv-01477-JR   Document 141    Filed 08/10/21    Page 4 of 6




  Dated: August 9, 2021
                                     /s/ Felicia A. Davis
                                    Daniel Prince (pro hac vice)
                                    danielprince@paulhastings.com
                                    Zach P. Hutton (pro hac vice)
                                    zachhutton@paulhastings.com
                                    Felicia A. Davis (pro hac vice)
                                    feliciadavis@paulhastings.com
                                    PAUL HASTINGS LLP
                                    515 South Flower Street, Twenty-Fifth Floor
                                    Los Angeles, CA 90071-2228
                                    Tel: (213) 683-6000
                                    Fax: (213) 627-0705

                                    Amy Joseph Pedersen, OSB No. 853958
                                    amy.joseph.pedersen@stoel.com
                                    Kennon Scott, OSB No. 144280
                                    kennon.scott@stoel.com
                                    STOEL RIVES LLP
                                    760 SW Ninth Avenue, Suite 3000
                                    Portland, OR 97205
                                    Tel: (503) 224-3380
                                    Fax: (503) 220-2480
                                    Attorneys for Defendant Nike, Inc.




Page 4    -   PARTIES’ JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
              REVISED LITIGATION DEADLINES
          Case 3:18-cv-01477-JR         Document 141        Filed 08/10/21      Page 5 of 6




                                  SIGNATURE ATTESTATION

         In accordance with Civil Local Rule 11(b)(2), I attest that concurrence in the filing of this

document has been obtained from the signatories on this e-filed document.



   Dated: August 9, 2021                      Respectfully submitted,

                                              PAUL HASTINGS LLP

                                               /s/ Felicia A. Davis
                                              Felicia A. Davis (pro hac vice)




Page 5      -   PARTIES’ JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
                REVISED LITIGATION DEADLINES
          Case 3:18-cv-01477-JR        Document 141        Filed 08/10/21     Page 6 of 6




                                     [PROPOSED] ORDER

         The Court has reviewed the Parties’ Joint Stipulation Regarding Revised Litigation

Deadlines and hereby enters the same as reflected below.

                        Litigation Deadline                          Revised Date

            Nike to conduct expert discovery               8/6/21-9/30/21
            Nike’s Expert Reports Due                      10/1/21
            Plaintiffs to conduct expert discovery         10/2/21-11/25/21
            Plaintiffs’ Expert Reply Reports Due           11/29/21
            Motion for Class Certification                 1/10/22
            Opposition to Class Certification              3/25/22
            Reply to Class Certification                   5/9/22



         IT IS SO ORDERED.




Dated:                                          _________________________________________
                                                HON. JOLIE A. RUSSO
                                                United States Magistrate Judge




Page 6      -   PARTIES’ JOINT STIPULATION AND [PROPOSED] ORDER REGARDING
                REVISED LITIGATION DEADLINES
